Citation Nr: 1324600	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-03 902	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a left wrist fracture and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for a back disorder. 

3.  Service connection for residuals of bilateral calf injuries. 

4.  Service connection for left foot disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In addition to denying the claims noted on the title page of this decision, the November 2008 rating decision also determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for residuals of a right foot fracture.   

During the pendency of the appeal, a January 2011 rating decision granted service connection for plantar fasciitis of the right foot and assigned an initial noncompensable disability rating, effective September 10, 2008 (date of receipt of the claim to reopen).  That decision specifically stated that it was a complete grant of the benefit sought on appeal (reopening and granting service connection for a right foot disability).  Subsequently, a May 2013 rating decision granted an increase to 10 percent for plantar fasciitis, effective October 29, 2012, and denied service connection for right and left knee disorders.  Although notified of the May 2013 rating decision, the Veteran has not as of yet initiated an appeal as to any issue adjudicated therein.  Accordingly, such issues are not properly before the Board.  

The Veteran testified in July 2010 before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is on file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through November 2012 and April 2013 VA examination reports relevant to the right foot and bilateral knees.  While the January 2011 supplemental statement of the case only considered VA treatment records dated through January 5, 2011, there is no prejudice to the Veteran in the Board considering all of the treatment records in the adjudication of his application to reopen his claim of entitlement to service connection for residuals of a left wrist fracture as the Board's decision to reopen the claim is fully favorable.  Moreover, as the remainder of his claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all of the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.
  
Accordingly, the claims for service connection for a left foot disorder, injuries of the calves, and a back disorder, and the reopened issue of entitlement to service connection for residuals of a left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in June 1998, the RO denied the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture.

2.  Evidence added to the record since the final June 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left wrist fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection residuals of a left wrist fracture is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.
 
The Veteran's original claim for service connection for residuals of a left wrist fracture was denied in a June 1998 rating decision.  At such time, the RO considered the Veteran's service treatment records and a May 1998 VA examination.  The RO determined that a left wrist fracture existed prior to the Veteran's military service and there was no evidence that the condition permanently worsened as a result of service.  In this regard, the RO noted that the Veteran's service treatment records reflect, on his October 1986 entrance examination, it was noted that the Veteran fractured his left wrist in the ninth grade.  Such records also show that he injured his left wrist in May 1997, but there was no fracture.  On VA examination in May 1998, a prominence of the tuberosity of the distal ulna of the left wrist was observed.  There was also some discomfort with end point flexion and ulnar deviation of the wrist.  The impression was chronic wrist pain.  However, the RO denied service connection for a fracture of the left wrist on the basis that such condition existed prior to service and was not aggravated by service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In June 1998, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for residuals of a left wrist fracture was received until September 2008, when VA received his application to reopen such claim.  Therefore, the June 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a left wrist fracture was received prior to the expiration of the appeal period stemming from the June 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the June 1998 rating decision consists of the Veteran's statements, to include his testimony at his July 2010 DRO hearing, post-service VA and private treatment records, and October 2008 and October 2010 VA examination reports.  Collectively, the Board finds that such evidence is new in that it was not previously of record and, for the noted reasons, material to the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture.  

In this regard, at his DRO hearing, while the Veteran has testified that he sustained a chip fracture at the time of the in-service injury, X-rays at that time were negative.  Rather, the medical history questionnaire at service entrance noted that he had had a chip fracture at the time of a pre-service injury but currently had no problems.  The service entrance examination revealed that, from the pre-service injury the Veteran had a prominent left ulnar styloid which was considered to be a mild deformity.  

However, X-rays at the recent 2010 VA examination found that the Veteran had a positive ulnar variance due to prominence of the distal portion of the ulna, which could be painful on motion.  Additionally, the October 2010 VA examiner diagnosed left wrist strain.  There was no opinion as to the etiology of such disorders, to include whether they were related to the Veteran's in-service left wrist injury or indicative of aggravation of his pre-existing left wrist fracture.  Additionally, the Veteran testified that he first sought left wrist treatment a couple of years after service discharge from Dr. B., who told him that it was possible that the condition stemmed from the in-service injury.  As such evidence triggers VA's duty to obtain an opinion, the Board finds that it is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture.  See Shade, supra.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left wrist fracture is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to all claims, the Veteran should be given an opportunity to identify any medical provider who has treated him for claimed disorders.  Thereafter, any identified records, to include outstanding VA treatment records dated from November 2012 to the present, should be obtained for consideration in his appeal.  Furthermore, as noted in the Introduction, additional evidence was associated with the claims file in Virtual VA after the issuance of the January 2011 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claims, all evidence, to include that received subsequent to the of the January 2011 supplemental statement of the case, should be considered.  38 C.F.R. § 19.31.

Additionally, for the reasons discussed below, the Board finds that a remand is necessary in order to obtain an examination and/or opinion with respect to each of the Veteran's claims. 

Left Wrist

The Veteran's service treatment records indicate that he was treated prior to service for a fracture of the left wrist.  While treatment at St. Mary's Hospital is noted, it is unclear whether such was made in reference to the Veteran's left wrist or a urinary tract infection.  Therefore, on remand, he should be requested to identify any pre-service treatment for his left wrist fracture and, thereafter, all identified records should be obtained.  Additionally, the Veteran testified that he first sought left wrist treatment a couple of years after service discharge from Dr. B., who told him that it was possible that the condition stemmed from an in-service injury.  Such records, to include Dr. B.'s opinion, are not contained in the claims file and, therefore, on remand, an attempt to obtain them should be made.

Additionally, as indicated previously, the Veteran's October 1986 service entrance examination revealed a notation that the Veteran fractured his left wrist in the ninth grade.  It was observed that such was a chip fracture and there was a mild deformity, but no problems.  On clinical evaluation, the Veteran had a prominent ulnar styloid on the left wrist, but there was no stiffness.  In May 1997, while playing basketball, the Veteran fell on his left wrist.  He had a history of a prior injury.  On examination he had pain in the left forearm.  He complained of increased pain on dorsiflexion.  Strength was limited by wrist pain.  A left wrist X-ray found no fracture.  The assessment was left wrist pain.  He was given an ace wrap and a splint, as well as Motrin for pain.  

Post-service, the Veteran testified that he first sought left wrist treatment a couple of years after service discharge, from Dr. B., whom he had seen for about 1 1/2 to 2 years.  Dr. B. had told the Veteran that he was going to have pain and arthritis in the wrist.  He had informed Dr. B. of the in-service injury and Dr. B. had mentioned that it was possible that the condition stemmed from the in-service injury.  Additionally, he further testified that he continued to have left wrist symptoms of stiffness, pain, and soreness.  At the October 2010 VA examination,  X-rays revealed ulnar positive variance, which could be painful.  Additionally, the October 2010 VA examiner diagnosed left wrist strain.  However, there was no opinion as to the etiology of such disorders, to include whether they were related to the Veteran's in-service left wrist injury or indicative of aggravation of his pre-existing left wrist fracture.  Therefore, a remand is necessary in order to afford him a VA examination with an opinion regarding the etiology of his left wrist disorder.  

Left Foot

The Veteran's service treatment records reflect that mild pes planus, which was asymptomatic, was noted on clinical evaluation at his October 1986 service entrance examination.  In December 1987, the Veteran sustained right foot trauma while playing basketball, and the assessment was a strain of the "deltoid ligament" of the "right" foot.  An X-ray was negative.  He was released to fully duty.  The next day he was seen again for what was described as pain in the "left" foot, and the diagnosis was a severe "left" deltoid ligament strain of the foot.  In March 1989, the Veteran had an inversion injury of the left ankle and on examination had tenderness of the lateral aspect thereof but an X-ray was negative.  The diagnosis was an ankle sprain and he was to be given modified duty for 25 days.  The actual report of the left ankle X-ray reflects that there was notable soft tissue swelling overlying the lower fibula but there was no fracture or dislocation.  

On VA examination in October 2008, the Veteran reported that he had injured his left foot during service, in the form of an eversion injury of the left ankle, while playing basketball and was told that he might have had a fracture at the arch of the left foot.  The examiner specifically noted that this history of an injury was unlikely to cause an injury at the medial side of the foot, the arch area, as the forces were in a rotary or twisting motion about the ankle mortise and an eversion injury (rolling the ankle) would cause the force to be laterally at the ankle, not medially.  This would cause a lateral ankle injury and not an injury of the medial aspect of the foot.  The Veteran now complained of pain and aching on the medial side of the left foot, from the heel to the metatarsal heads.  He reported using arch supports.  He had pain in the arch of the left foot.  On physical examination it was reported that the Veteran had a left foot condition which appeared to be plantar fasciitis.  It was specifically noted that the examination was not provided with respect to pes planus (and no finding relative thereto were reported).  X-rays of the feet revealed no acute fracture or dislocation, and the joint spaces were maintained.  There was minimal spurring at the left first metatarsophalangeal (MTP) joint.  The examiner opined that there were no objective findings that warranted a diagnosis.  The left foot injury during service was acute and transitory.  

On VA examination in October 2010 of the Veteran's feet, he related having had the onset of bilateral foot pain in 1998.  He reported having injured his left foot playing basketball and was told that he had a strain.  He used shoe inserts in both shoes with good relief and comfort for fasciitis.  It was specifically noted that the examination was not for pes planus.  The Veteran identified the location of pain as being in the arch of each foot.  After a physical examination, the diagnosis was bilateral plantar fasciitis with mild pes planus, improved.  The examiner noted that the Veteran's foot condition was diagnosed as plantar fasciitis and not residuals of a fracture, as claimed.  Therefore, current problems with his left foot were not diagnosed and is not related to the conditions the Veteran had in service.  Subsequent VA treatment records reflect a diagnosis of plantar fascial fibromatosis. 

The Board finds that a remand is necessary in order to obtain a new VA examination with etiological opinions as, since the October 2008 VA examination, the Veteran was diagnosed with plantar fasciitis, pes planus, and plantar fascial fibromatosis.  Moreover, the October 2010 VA examiner provided only a conclusory opinion without a rationale and failed to address the Veteran's pes planus.  

Bilateral Calves

The Veteran's service treatment records reflect that, on March 13, 1995, clinical record notes that the Veteran strained his left calf on March 10, 1995, playing racquet ball and continued to have tightness.  After an examination the assessment was a chronic left calf strain.  Another clinical record that same day noted that he had felt a "pop" and pain in the left posterior calf muscle while playing racquet ball.  Pain increased upon walking.  On examination he had localized tenderness and swelling of the left gastrocnemius muscle in the posterior-medial aspect at the mid-tibial level.  Motor and sensory functions were intact.  There was no knee or ankle injury.  Ice and an ace wrap were applied, and he was given crutches as well as Motrin.  Another clinical record reflects that on examination he had significant swelling and pain of the calf but the Achilles tendon was intact.  He had ecchymosis of the posterior left calf.  The assessment was a gastrocnemius tear.  

When seen the next day, there was concern that the Veteran might have "compartment syndrome."  On examination he had mild calf swelling.  The assessment was a muscle strain.  X-ray of the knee, tibia, and fibula revealed no evidence of a notable osseous abnormality but this did not entirely exclude the presence of a potentially significant soft tissue lesion.  The Veteran as given a physical profile for one month due to a left "calf tear" to preclude weight bearing, marching, running, heavy lifting, and aerobic exercises, although he was qualified for world-wide duty.  

Post-service treatment records of February 2001 and March 2001 of the Scott Orthopedic Center show that, in February 2001, the Veteran had marked tenderness at the gastro-tendinous junction with swelling of the right leg.  He had weakness on plantar flexion.  When seen in March 2001, it was noted that the impression earlier, in February 2001, had been status post gastro-soleus tear at the musculotendinous junction.  The impression was a right gastroc-soleus tear at the musculotendinous junction, sustained while playing basketball.      

At an October 2008 VA examination, the diagnosis was that there were no objective findings showing any current diagnosis of muscle injury of the calf muscles of either leg.  There were apparent injuries during military service that were acute and transitory.  

Electronic VA treatment records contained in the VA paperless Virtual VA system show that in February 2009 an EMG found complete left and partial right conduction block of the tibial nerves which might represent areas of prior demyelination with ongoing residuals and minimal previous axonal loss in the gastrocnemious muscles.  Of note was a history of bilateral gastrocnemius belly ruptures which approximately coincided with the onset of the Veteran's symptoms.  It was noted that the abnormality EMG findings of the left gastrocnemius might represent muscle injury rather than neuronal findings.  

On VA examination in October 2010, on physical examination, there was no evidence of nerve, tendon or bone damage, including no muscle herniation.  The examiner stated that there were no residuals of injury of the calves.  Rather, they were one-time injuries which resolved without residuals.  The examiner stated that the Veteran had no residuals of bilateral calf "condition" and, therefore, such was not related to his military service.  

In October 2011, EMG found complete block of left tibial nerve and partial on the right side which might represent demyelization from gastrocnemius injury.  

Therefore, while the October 2008 and October 2010 VA examiners found no current disability associated with the Veteran's calves, there is objective clinical evidence that the Veteran does have disability which may stem from injuries of the calves, as shown by VA EMG studies in 2009 and 2011.  These were apparently not reviewed by the VA examiner in 2010 but clearly contradict the finding of the 2010 VA examiner that there is no current disabilities of the calves.  Thus, a clarifying medical opinion is needed in this case.  

Back

Initially, the Board notes that there may be additional outstanding records referable to the Veteran's back disorder.  In this regard, he testified at the July 2010 DRO hearing that he had sustained an in-service injury of his upper back when he was tackled while playing full-contact football at Langley Air Force Base, immediately after which he lost feeling in his lower extremities, and was hospitalized overnight at the Norfolk Naval Hospital.  At his October 2010 VA examination, he indicated that such injury occurred in 1992 or 1993.  While the Veteran's service treatment records are negative for such an injury, it is unclear whether the AOJ has attempted to obtain records from Norfolk Naval Hospital regarding the Veteran's stay.  In this regard, clinical records are filed under the name of the facility rather than the Veteran.  On remand, an attempt to obtain such records should be made.

The Veteran's service treatment records reflect that a lumbar spine X-ray in November 1990 revealed grade 1 retrolithiasis at L4-5 but the disc spaces were well maintained and the vertebrae were intact.  The remainder of the service treatment records are negative for any complaints, findings, or diagnoses referable to the Veteran's back.

Post-service records reflect that the Veteran was seen at the emergency room of the St. Mary's Medical Center in August 2003 for a musculoskeletal strain of the thoracic region of the back of spontaneous onset, i.e., without injury.  He denied any known injury to the mid-back.  A March 2007 report from Dr. M. shows that the Veteran was seen for complaints relative to his back.  The symptoms had begun 3 days earlier; however, on another portion of that report it was indicated that he had had pain for years.  His pain radiated to his trapezius and also down the left leg.

On VA examination in October 2008, the examiner opined that there were no objective findings that warranted a diagnosis and, since there was no diagnosis of a back complaint, no opinion as to any relationship with service was needed.  Subsequently, electronic VA treatment records contained in the VA paperless Virtual VA system show that in February 2010 it was noted that MRI scans revealed degenerative disc disease (DDD).  Thereafter, at an October 2010 VA examination, the examiner noted that the Veteran's back condition was very vague and an examination revealed normal range of motion and, also, X-rays were normal.  Thus, in the examiner's opinion, the Veteran's current problems with his back were not diagnosed and not related to conditions that he had during his military service.  

Electronic VA treatment records contained in the VA paperless Virtual VA system show that in February 2011 it was noted that the Veteran had chronic, tingling, paresthesia of both lower extremities since 1993, slowly progressing in the L5, S1 dermatomes, of no obvious etiology.  Mild disc bulging was noted on MRI scans.  

Therefore, while the October 2008 and October 2010 VA examiners found no current disability associated with the Veteran's back, there is objective clinical evidence that the Veteran does have disability of DDD and mild disc bulging.  These were apparently not reviewed by the VA examiner in 2010 but clearly contradict the finding of the 2010 VA examiner that there is no current disabilities of the back.  Thus, a clarifying medical opinion is needed in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any hospitalization or clinical records from the Norfolk Naval Hospital dated in 1992 or 1993 pertaining to the Veteran's treatment for a back injury from the National Personnel Records Center or any appropriate source.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to obtain and submit such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for any left wrist condition prior to entry into active service, to include St. Mary's Hospital, as well as for all records from any healthcare provider who treated him after active duty discharge for his left wrist, left foot, bilateral calves, and/or back.

The Veteran should specifically be requested to provide the current mailing address(es) of the physicians that treated him for left wrist fracture prior to his entry into active duty, as well as from Dr. S. and Dr. B. whom he testified treated him after service, since it appears that the Veteran has submitted some but not all records from these two private treatment sources.  He should also be invited to submit an opinion from Dr. B regarding the etiology of his left wrist disorder. 

After securing any necessary authorization(s) from him, obtain all identified treatment records, to include those from the VA facility in Huntington, West Virginia, dated from November 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to obtain and submit such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his left wrist disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of the left wrist.  

(B)  If any of the current diagnoses were noted on the Veteran's service entrance examination, to specifically include a prominent ulnar styloid on the left wrist, the examiner is asked to opine as to whether the disorder(s) increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(C)  If any current disorder was not noted on entrance, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the May 1997 left wrist injury.  

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

The rationale for any opinion offered should be provided.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his left foot disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of the left foot, to include plantar fasciitis, pes planus, and/or plantar fascial fibromatosis.

(B)  If pes planus is diagnosed: the examiner is asked to opine as to whether such disorder increased in severity in service.  

If there was an increase in severity during service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(C)  For all other left foot diagnoses: the examiner is asked to opine as to whether such disorder is at least as likely as not related to the Veteran's military service, to include treatment for a left ankle sprain.

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

The rationale for any opinion offered should be provided.

 4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his bilateral calf disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of the Veteran's bilateral calves.  In so stating, the examiner should specifically consider the EMG findings noted in the VA treatment records reflecting a complete conduction block left tibial nerve and partial on the right side, which was noted to possibly represent demyelization from previous gastroc muscle injury.

(B)  For all current diagnoses of the bilateral calves, the examiner should offer an opinion as to whether such are at least as likely as not related to the Veteran's military service, to include treatment for a chronic left calf strain and/or a gastrocnemius tear.

The rationale for any opinion offered should be provided.

 5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of the Veteran's back.  In so stating, the examiner should specifically consider the MRI findings noted in VA treatment records of DDD and mild disc bulging. 

(B)  For all current diagnoses of the back, the examiner should offer an opinion as to whether such are at least as likely as not related to the Veteran's military service, to include the grade 1 retrolithiasis at L4-5 noted on X-ray in service.

The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2011 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


